IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 485 MAL 2021
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
             v.                                :
                                               :
                                               :
GERALD A. SANDUSKY,                            :
                                               :
                    Petitioner                 :

COMMONWEALTH OF PENNSYLVANIA,                  : No. 486 MAL 2021
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
             v.                                :
                                               :
                                               :
GERALD A. SANDUSKY,                            :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

     AND NOW, this 5th day of January, 2022, the Petition for Allowance of Appeal is

DENIED.

     The Application to File Under Seal is DENIED AS MOOT.

     Justice Brobson did not participate in the consideration or decision of this matter.